               Case 3:12-cv-02039-GAG Document 1644 Filed 12/13/20 Page 1 of 1




 1                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO
 2
      UNITED STATES OF AMERICA,
 3
      Plaintiff,
 4
      v.                                                   CIVIL NO. 12-2039 (GAG)
 5
      COMMONWEALTH OF PUERTO
 6    RICO, et al.,

 7
      Defendants.
 8
                        Police Reform December 15, 2020 Status Conference Agenda
 9
           The following matters agenda items shall be addressed and discussed at the next status
10
     conference:
11
           1. PRPB Policy regarding COVID-19 roadblocks
12
           2. PRB Policy regarding promotions
13
           3. COVID-19 Protocol Revisions and Special Master’s recommendations
14
           The Secretary of Public Safety and Commissioner of Police will both be in attendance.
15
              SO ORDERED.
16
              In San Juan, Puerto Rico this 13th of December, 2020.
17
                                                                 s/ Gustavo A. Gelpí
18                                                               GUSTAVO A. GELPI
                                                               United States District Judge
19

20

21

22

23

24

25

26
